


110 HR 5766 IH: Schools Empowered to Respond

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5766
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Etheridge (for
			 himself, Mr. Thompson of Mississippi,
			 Mrs. McCarthy of New York,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mrs. Jones of Ohio,
			 Mr. Hare, Ms. Jackson-Lee of Texas,
			 Ms. Schakowsky,
			 Ms. Clarke,
			 Mr. Miller of North Carolina,
			 Mrs. Capps, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  in the Department of Homeland Security the Office of National School
		  Preparedness and Response, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Schools Empowered to Respond
			 Act.
		2.Establishment of
			 Office of National School Preparedness and Response
			(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is amended by adding at the end the following new section:
				
					708.Office of
				National School Preparedness and Response
						(a)EstablishmentThere
				is an Office of National School Preparedness and Response within the Office of
				the Secretary of Homeland Security.
						(b)DirectorThe
				Office of National School Preparedness and Response shall be headed by a
				National Director for School Preparedness and Response (in this section
				referred to as the Director).
						(c)ResponsibilitiesThe
				Director shall have primary responsibility within the Department for the
				support of statewide, regional, and national efforts to enhance the collective
				response to acts of terrorism and other natural and man-made disasters at
				schools, including the following:
							(1)Serving as the
				principal advisor to the Secretary on the needs of schools and children in
				response to emergency situations, including acts of terrorism and other natural
				and man-made disasters, and providing the Secretary with guidance on how to
				address the role of schools and those who care for children in the National
				Strategy for Homeland Security.
							(2)Ensuring that
				policies, programs, and activities in the Department developed for the
				collective response to terrorism and other emergencies appropriately consider
				the needs of and impact upon schools and children, by facilitating the
				coordination of relevant agencies of the Department and reviewing departmental
				policies.
							(3)Coordinating with
				appropriate Federal agencies to enhance the collective response to terrorism
				and other emergencies at State, regional, local, and tribal levels at schools,
				including the following:
								(A)Developing
				initiatives and best practices.
								(B)Supporting efforts
				of local education agencies and other education institutions.
								(C)Creating and
				promoting training materials for elementary, secondary, and post-secondary
				teachers and school personnel, school resource officers, and school emergency
				planning professionals, including current training efforts in the
				Department.
								(D)Coordinating
				continued collaborations of the Department, including the Safe Schools
				Initiative.
								(4)Creating an
				Internet clearinghouse, in partnership with other appropriate Federal agencies,
				that identifies resources available to schools and, as appropriate, includes
				detailed implementation instructions or examples. The clearinghouse
				shall—
								(A)incorporate
				guidance and best practices for the collective response to acts of terrorism
				and natural and man-made disasters, addressing at a minimum—
									(i)advance
				planning;
									(ii)training with
				local law enforcement and first responders;
									(iii)sheltering and
				evacuating special needs students; and
									(iv)incorporating
				procedures for continuation of education in the event of extended school
				closures; and
									(B)include a resource
				to educate and empower educators, school personnel, students, and parents to
				know their roles in the collective response to acts of terrorism and natural
				and man-made disasters, such as that created by the Ready Campaign of the
				Department.
								(5)Monitoring the use
				of Federal grants within the Department and at other Federal agencies that
				support the collective response to acts of terrorism and natural and man-made
				disasters at schools, and based on such monitoring—
								(A)making
				recommendations to improve the effectiveness of such funding; and
								(B)ensuring that
				grant guidance is clear regarding whether schools are eligible for support or
				disbursement of funds.
								(6)Working with
				States to support State efforts to make school district emergency management
				plans consistent with federally recommended practices.
							(7)Working with
				volunteer organizations, including the Citizen Corps, to encourage the
				involvement of schools and the consideration of school needs in planning and
				execution.
							(8)Working with other
				Department officials to ensure that schools are appropriately categorized
				within the Critical Infrastructure/Key Resources regime.
							(9)Working to ensure
				that schools are appropriately considered and prioritized in the development of
				and recommendations connected with the National Infrastructure Preparedness
				Plan and the National Response Framework.
							(10)Ensuring that
				education officials have input with the Government Coordinating Council.
							(11)Reviewing public
				awareness programs and screening policies by departmental entities, including
				transportation and border security screening, and ensure that such policies
				consider the needs and well-being of children.
							(12)Any additional
				responsibilities as determined by the Secretary.
							(d)Report to
				CongressNot later than one year after the date of the enactment
				of the Schools Empowered to Respond
				Act, and every two years thereafter, the Director shall submit to
				Congress a report on the activities of the Office of National School
				Preparedness and Response and the success of efforts to support the collective
				response to terrorism and other emergencies at
				schools.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 707 the following new item:
				
					
						Sec. 708. Office of National School Preparedness and
				Response.
					
					.
			3.Homeland security
			 grants
			(a)Eligibility of
			 schools for funding
				(1)UASI and
			 SHSGPSection 2008(a)(8) of the Homeland Security Act of 2002 (6
			 U.S.C. 609(a)(8)) (as amended by the Implementing Recommendations of the 9/11
			 Commission Act of 2007) is amended to read as follows:
					
						(8)enhancing school
				preparedness, including—
							(A)the development of
				school security plans, including emergency preparedness evaluations and
				technical assistance;
							(B)training and
				exercises to assist public elementary and secondary schools in developing and
				implementing programs to instruct students regarding age-appropriate skills to
				prevent, prepare for, respond to, mitigate against, or recover from an act of
				terrorism;
							(C)staff development
				days to develop emergency plans and train and drill plans with appropriate
				staff; and
							(D)communications
				equipment vital for implementation of a school security plan or school
				transportation security
				plan.
							.
				(2)Law enforcement
			 terrorism prevention programSection 2006(a)(2) of the Homeland
			 Security Act of 2002 (6 U.S.C. 607(a)(2)) (as amended by the Implementing
			 Recommendations of the 9/11 Commission Act of 2007) is amended by redesignating
			 subparagraphs (H) and (I) as subparagraphs (I) and (J), respectively, and by
			 inserting after subparagraph (G) the following new subparagraph:
					
						(H)training
				activities consistent with a State homeland security plan, including training
				that involves officials of State or local governments or
				schools;
						.
				(b)Prioritization
			 of grant proposals that describe effect on schoolsSection
			 2007(a)of the Homeland Security Act of 2002 (6 U.S.C. 608(a)(2)) (as amended by
			 the Implementing Recommendations of the 9/11 Commission Act of 2007) is amended
			 by striking and after the semicolon at the end of paragraph (1),
			 by striking the period at the end of paragraph (2) and inserting ;
			 and, and by adding at the end the following new paragraph:
				
					(3)the extent to
				which grant proposals describe how the proposed use of a grant by a State or
				high-risk urban area considers the effect of that use for the collective
				response to acts of terrorism and other natural and man-made disasters and on
				the preparedness or utilization of auxiliary facilities and actors, including
				local education agencies and State education
				resources.
					.
			4.Ensuring schools
			 have a voice in national, State, and local homeland security planning
			(a)General
			 responsibility
				(1)Section 102(c) of
			 the Homeland Security Act of 2002 is amended—
					(A)by inserting
			 and through the Office of School Preparedness and Response (established
			 under section 708) after equipment); and
					(B)by inserting
			 with the education sector, after
			 authorities,.
					(2)Section 102(c)(1)
			 of such Act is amended by inserting with the education sector,
			 after authorities,.
				(b)Amendments to
			 homeland security planning provisions
				(1)Representation
			 of State departments of education in State homeland security decision
			 making
					(A)Condition of
			 receipt of assistanceSection 2002 of the Homeland Security Act
			 of 2002 (6 U.S.C. 603) is amended by adding at the end the following:
						
							(d)Representation
				of State departments of education in State homeland security decision
				makingThe Secretary shall require, as a condition of receipt of
				grants to any State under section 2003 and 2004, that the State include, in
				each homeland security decision-making body of the State that has authority to
				determine how such grants will be used, a representative, selected by the State
				education authority, who has an understanding of the emergency planning needs
				of local
				schools.
							.
					(B)Limitation on
			 applicationThe amendment made by subparagraph (A) shall apply
			 with respect to grants made with amounts appropriated for fiscal years
			 beginning after the date of the enactment of this Act.
					(2)School resource
			 officers are emergency response providersSection 2(6) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by inserting
			 school resource officer, after law
			 enforcement,.
				(3)School officials
			 on State grant planning committeesSection 2021(b)(2)(A) of the
			 Homeland Security Act of 2002 (6 U.S.C. 611(b)(2)(A)) is amended by striking
			 and after the semicolon at the end of clause (i), by striking
			 the period at the end of clause (ii) and inserting ; and, and by
			 adding at the end the following new clause:
					
						(iii)school emergency
				planning officials, which may include representatives of the State education
				authority, local education agencies, and universities, and experts in school
				security and school emergency
				preparedness.
						.
				(4)National
			 training exercises effect on children and schoolsSection
			 648(b)(2)(A) of the Department of Homeland Security Appropriations Act, 2007 (6
			 U.S.C. 748) is amended by striking and after the semicolon at
			 the end of clause (iv), by redesignating clause (v) as clause (vi), and by
			 inserting after clause (iv) the following new clause:
					
						(v)designed to
				address the unique needs of children in the event of a terrorist attack or
				other emergency and the impact of the same on schools and education facilities;
				and
						.
				(5)DHS reporting on
			 grant effectivenessSection 652(a)(2)(E) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 752(a)(2)(E)) (as amended
			 by Public Law 110–53) is amended by striking and after the
			 semicolon at the end of clause (i), by striking the period at the end of clause
			 (ii) and inserting ; and, and by adding at the end the following
			 new clause:
					
						(iii)have led to the
				resiliency of public institutions, including schools, during and after an act
				of terrorism or other natural or man-made
				disaster.
						.
				(6)Consideration of
			 education officials for the national advisory councilSection
			 508(c)(1) of the Homeland Security Act of 2002 (6 U.S.C. 318(c)(1)) is
			 amended—
					(A)in subparagraph
			 (A) by inserting , school resource officers and experts in school
			 emergency preparedness, after emergency medical
			 services,; and
					(B)in subparagraph
			 (C) by inserting , the education sector after
			 governments,.
					5.Sense of Congress
			 on education sector for homeland security
			(a)FindingsCongress
			 makes the following findings:
				(1)Children spend a
			 significant portion of the day in schools and rely on education institutions
			 for the safety and security throughout the day.
				(2)School facilities
			 are major public assets in many communities and will be relied upon for shelter
			 in-place and other uses during a terrorist or other emergency for children and
			 adults.
				(b)Sense of
			 Congress regarding adoption of voluntary national standardsIt is
			 the sense of Congress that the Secretary of Homeland Security should promote,
			 where appropriate, the adoption of voluntary national standards in schools to
			 prepare for and enable a collective response to acts of terrorism and other
			 natural and man-made disasters.
			(c)Sense of
			 Congress regarding planningIt is the sense of Congress that to ensure
			 the ability of schools to participate in the collective response to terrorism
			 and other emergencies, plans for responding to acts of terrorism and other
			 natural and man-made disasters should include, as appropriate, the
			 following:
				(1)A
			 risk assessment addressing relative risks for local education authorities,
			 schools, and other education institutions, similar to risk analysis and
			 management for critical asset protection.
				(2)Detailed school
			 emergency plans, including, as appropriate, the following:
					(A)District-wide
			 school safety plans, including policies and procedures for the
			 following:
						(i)Responding to
			 threats, including terrorist threats.
						(ii)Responding to acts
			 of violence that could arise from terrorism.
						(iii)Appropriate
			 prevention and intervention strategies, such as the following:
							(I)Training for security personnel, including
			 regarding how to de-escalate potentially violent situations.
							(II)Conflict
			 resolution.
							(III)Peer
			 mediation.
							(IV)Youth
			 courts.
							(V)Extended day
			 programs.
							(VI)Contacting law
			 enforcement and first responders.
							(VII)Contacting
			 parents or guardians.
							(VIII)School building
			 security.
							(IX)Dissemination of
			 informative materials regarding early detection of potentially violent
			 behaviors.
							(X)Annual school
			 safety training for staff and students.
							(XI)Protocol for
			 responding to bomb threats, hostage taking, intruders and kidnappers.
							(XII)Developing
			 strategies to improve communication among students and between students and
			 staff.
							(XIII)Description of
			 duties of hall monitors and other school safety personnel.
							(B)Building-level
			 emergency response plans that include the following:
						(i)Policies and
			 procedures for safe evacuation, including evacuation routes, shelter sites,
			 procedures for addressing medical needs, transportation, and emergency
			 notification to parents.
						(ii)Designation of an
			 emergency response team.
						(iii)Access to floor
			 plans, blueprints, and schematics of school interiors and grounds, and road
			 maps of surrounding areas.
						(iv)An
			 internal and external communication system.
						(v)Implementation of
			 an incident command system.
						(vi)Coordination with
			 any State-wide disaster mental health plan.
						(vii)Procedures to
			 review and conduct of drills and exercises to test components of plans.
						(viii)Policies and
			 procedures for securing and restricting access to crime scene.
						
